Exhibit 99.2 Q2 2014 Investor Update August 11, 2014 1 Intersections Corporate Overview Statements in this presentation to future plans, results, performance, expectations, achievements and the like are considered “forward-looking statements.” These forward-looking statements involve known and unknown risks and are subject to change based on various factors and uncertainties that may cause actual results to differ materially from those expressed or implied by those statements, including the impact of the regulatory environment on our business and our ability to execute our business strategy. Factors and uncertainties that may cause actual results to differ include but are not limited to the risks disclosed in the company’s filings with the SEC, as well as the risk that the company will not adopt any new plan, the risk that the company will not successfully implement any plan (if adopted), the risk that any plan will not result in cost savings or improve operational efficiencies, and the risk that any new plan will negatively impact the company’s ability to successfully operate its business. The company undertakes no obligation to revise or update any forward-looking statements. 2 Please see the company’s release and website at www.intersections.com for additional details on quarterly results. About Intersections Inc. Intersections Inc. (Nasdaq: INTX) is a leading provider of identity risk management, privacy protection and other subscription based services for consumers.Our core services monitor personal information for our consumers, aggregate it into digestible, consumer-friendly reports and alerts, and provide personalized education and support to help our customers understand their information and take the actions they deem appropriate. Since our business was founded in 1996, Intersections has protected the identities of more than 36 million consumers. To learn more, visit www.intersections.com. Founded: NASDAQ Symbol: INTX Headquarters: Chantilly, VA Consumers
